IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CRYSTAL LANCASTER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0912

ERIK S. LANCASTER,

      Appellee.


_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Suwannee County.
David Fina, Judge.

Lindsey Lander, Trenton, for Appellant.

Robert A. Sandow, Lake City, for Appellee.




PER CURIAM.

      We have for review the final judgment dissolving the marriage between

Crystal Lancaster (“the wife”) and Erik Lancaster (“the husband”). Among other

issues, the wife challenges the provision relating to child support, arguing the trial

court erred in deviating from the child support guidelines and denying her child

support to the detriment of the children. The father defends the final judgment on
the basis that it incorporated the negotiated settlement agreement between the

parties, which provided that neither parent would be responsible for paying child

support to the other parent.

      A trial court has an independent duty to determine the appropriateness of child

support provisions in a marital settlement agreement before incorporating them into

a final judgment of dissolution. See Cross v. Cross, 490 So. 2d 958, 960 (Fla. 1st

DCA 1986); Wendel v. Wendel, 852 So. 2d 277, 285 (Fla. 2d DCA 2003). This duty

exists because child support is a right that belongs to the child. See Dep't of Revenue

v. Reyes, 181 So. 3d 1270, 1274 (Fla. 1st DCA 2015) (citing Imami v. Imami, 584
So. 2d 596, 598 (Fla. 1st DCA 1991)). “It is not a requirement imposed by one parent

on the other; rather it is a dual obligation imposed on the parents by the state.” Id.

(citations omitted). Accordingly, parents may not contract away or waive the rights

of their child for support. Armour v. Allen, 377 So. 2d 798, 799-800 (Fla. 1st

DCA1979); Serio v. Serio, 830 So. 2d 278, 280 (Fla. 2d DCA 2002).

      The statutory guidelines set forth in section 61.30, Florida Statutes, are the

starting point for the child support determination. See Morrow v. Frommer, 913 So.
2d 1195, 1197 (Fla. 4th DCA 2005). The trial court is permitted to deviate plus or

minus five percent from the presumptive guideline amount after considering all

relevant factors and can deviate more than five percent upon a written finding

explaining why ordering payment of the guideline amount would be unjust or

                                          2
inappropriate. § 61.30(1)(a), Fla. Stat. (2016). In cases where the parenting plan

provides that each child spend a “substantial amount of time” with each parent, the

methodology of section 61.30(11)(b) is used to calculate child support.

      In the instant case, the final judgment incorporated the parties’ agreement that

neither is required to pay child support to the other. Although the court concluded

that this arrangement is in the “children’s best interests,” neither the agreement nor

the final judgment addressed the needs of the children, the overall financial

circumstances of the parties, or any other factor in section 61.30. In the absence of

information concerning the manner in which the child support determination was

made, we are unable to meaningfully review whether the trial court discharged its

independent obligation to assess whether the parties’ agreement serves the best

interests of the children.

      Accordingly, we reverse the provision of the final judgment relating to child

support and remand for further proceedings consistent with this opinion. In all other

respects, the final judgment is affirmed.


LEWIS, RAY, and JAY, JJ., CONCUR.




                                            3